DETAILED ACTION
Claims 1 and 3-21 are presented for examination.
Claim 2 is cancelled.
Claims 16-21 are newly presented.
This office action is in response to the amendment submitted on 24-NOV-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 112
The previous rejection under 35 U.S.C. 112(b) has been withdrawn. However, a new grounds of rejection has been made under 35 U.S.C. 112(b) regarding antecedent basis, see below.

Response to Arguments - 35 USC § 103
In view of the amendment, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Dusterhoft et al., United States Patent 10,444,388 B2 (hereinafter ‘Dusterhoft’) in view of Hill et al., United States Patent 8,950,482 B2 (hereinafter ‘Hill’) further in view of Lecerf et al., U.S. Patent Application Publication 2014/0182841 A1 (hereinafter ‘Lecerf’).



Walters et al., U.S. Patent Application Publication 2018/0217285 A1 (hereinafter ‘Walters’) in view of Hill et al., United States Patent 8,950,482 B2 (hereinafter ‘Hill’) further in view of Lecerf et al., U.S. Patent Application Publication 2014/0182841 A1 (hereinafter ‘Lecerf’).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the phrase "a second stage of the fracturing operation" renders the claim indefinite because it appears twice in claim 10. It is unclear if the in both instances the “second stage” is the same stage”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Dusterhoft et al., United States Patent 10,444,388 B2 (hereinafter ‘Dusterhoft’) in view of
Hill et al., United States Patent 8,950,482 B2 (hereinafter ‘Hill’) further in view of
Lecerf et al., U.S. Patent Application Publication 2014/0182841 A1 (hereinafter ‘Lecerf’).

Regarding Claim 1: A method for performing a fracturing operation in a subterranean formation of a field, comprising: 
Dusterhoft teaches obtaining, during the fracturing operation, (Col 21 lines 19-24 Dusterhoft teaches detecting while performing fracture treatments, i.e. fracturing operations “…For example, one or more of the wellbores 620 can be used for detecting seismic data while one or more of the other wellbores is used for performing fracture treatments, for producing resources to the surface, or for other types of well system activities…”)
Dusterhoft teaches distributed optical fiber data from downhole optical fiber sensors of a treatment well in the subterranean formation; (Col 4 lines 7-16 Dusterhoft teaches the use of a fiber optic distributed acoustic sensing system using geophones , i.e. sensors for which is placed in the same well or a separate receiver well the subterranean formation “…Examples of seismic sensors include geophones, hydrophones, fiber optic distributed acoustic sensing (DAS) systems, time domain interferometry systems, and others. Geophones (e.g., single-component geophones, multi-component geophones) can be used with fiber optic DAS systems in the same receiver well or in a different receiver well. Geophones can be used without fiber 15 optic DAS systems, or fiber optic DAS systems can be used without geophones…”)
Dusterhoft teaches generating, based at least on the active perforation location, a fracturing model for the subterranean formation; and (Col 8 lines 7-20 Dusterhoft teaches creating a fracture model using multiple sources, such as active seismic sources, i.e. active perforation location providing information on the fractures, i.e. subterranean formation “…For example, the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation models. In some cases, a hybrid fracture modeling solution takes input from multiple sources ( e.g., including active seismic sources, passive microseismic sources, micro-deformation and near wellbore pressure, temperature and strain monitoring, or a combination of these), and the modeling solution can provide information on fracture width, fracture length, fracture height, degree of fracture complexity and the total stimulated volume, or a combination of these…”)
Dusterhoft teaches performing, based on the fracturing model, modeling of the fracturing operation to generate a modeling result. (Col 28 lines 14-19 Dusterhoft teaches comparing the simulated results of the model and comparing with observed results to develop a calibrated model as a result “…For example, the fracture treatment simulator 902 may compare the simulated results against observed results, and calibrate or validate the models or parameters based on the comparison. In some instances, the observed results include geomechanical properties or fracture maps identified by the seismic profiling system 908…”)

Dusterhoft does not appear to explicitly disclose
Wherein the distributed optical fiber data comprise vibration measurement…
indicating vibration spikes…, an active perforation location from a plurality of pre-determined perforation locations of the treatment well, 
wherein the active perforation location is a first location of fluid flow into the subterranean formation during the fracturing operation; 

However, Hill teaches Wherein the distributed optical fiber data comprise vibration measurement (Col 3 lines 35-41 Hill teaches analyzing the meachanical vibrations in the fiber to provide measurements “…Within each 35 discrete sensing portion mechanical vibrations of the fibre, for instance from acoustic sources, cause a variation in the amount of radiation which is backscattered from that portion. This variation can be detected and analysed and used to give a measure of the intensity of disturbance of the fibre at that 40 sensing portion…”)
Hill teaches determining, based on the distributed optical fiber data indicating vibration spikes …, an active perforation location from a plurality of pre-determined perforation locations of the treatment well, (Col 15 lines 13-21 Hill teaches the DAS sensor, i.e. distributed optical fiber is used to monitor the perforation, where the location of the preformation is known, i.e. pre-determined and is used to monitor subsequent hydraulic fracturing steps, i.e. treatment “…In one embodiment of the present invention a DAS sensor is used to monitor the perforation event. Monitoring the perforation event can serve at least two distinct purposes. Firstly the location of the perforation can be determined. It can be difficult to control exactly the location and direction of the perforation in a borehole and detecting the location of the perforation can be useful for determining the exact areas of interest for monitoring in a subsequent hydraulic fracturing step…”
Further, Col 3 lines 25-29 Hill teaches DAS senses vibrational activity where the spikes can be seen in Fig. 7b below “…Distributed acoustic sensing (DAS) offers an alternative form of fibre optic sensing to point sensors, whereby a single length of longitudinal fibre is optically interrogated, usually by one or more input pulses, to provide substantially continuous sensing of vibrational activity along its length….”)
Hill teaches wherein the active perforation location is a first location of fluid flow into the subterranean formation during the fracturing operation; (Fig. 7b Col 18 lines 18-35 Hill teaches in Fig. 7b 601-603 designates the perforation locations with the associated fluid flow shown in the plot which shows the first location with the greatest fluid flow. 705 show a fluid flow into the subterranean formation before the first active perforation causing overall reduced flow in the perforations “…If the fluid finds another path or ceases to fracture correctly the flow conditions within the well may change. The acoustic response during proppant fluid flow may therefore be monitored to detect any significant change. If a different part of the casing fails this may be apparent by the sudden appearance of a signal, such as signal component 705 at a different part of the well bore. Detection of such a component may be used to generate an alarm…”)

    PNG
    media_image1.png
    357
    792
    media_image1.png
    Greyscale

Dusterhoft and Hill are analogous art because they are from the same field of endeavor, monitoring and assessing perforation conditions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the distributed optical fiber data from a first downhole sensor of a treatment well in the subterranean formation as disclosed by Dusterhoft by Wherein the distributed optical fiber data comprise vibration measurement and determining, based on the distributed optical fiber data indicating vibration spikes, an active perforation location from a plurality of pre-determined perforation locations of the treatment well and wherein the active perforation location is a first location of fluid flow into the subterranean formation during the fracturing operation as disclosed by Hill.
One of ordinary skill in the art would have been motivated to make this modification in order to monitor the flow rates of the different locations for perforaton because if one of the locations does not maintain flow it negatively effects the efficiency of the well as a whole as discussed by Hill in col 2 lines 28-45 “…Increasing the flow rate of fluid and proppant may simply lead to increased fracturing at the first peroration site which may simply enlarge the fracture and not have a significant impact on how much oil or gas is received via that fracture. However reduced fracturing at the other sites can reduce the amount of oil and gas received via those sites, thus negatively impacting on the efficiency of the well as a whole. For example suppose that a section of well is perforated at four different locations for subsequent fracturing. If during the fracturing process three of the perforation sites fracture relatively readily then more of the fluid and proppant will flow to these sites. This may prevent the fourth fracture site from ever developing sufficient pressure to effectively fracture with the result that only three fractures extend into the rock formation to provide a path for flow. Thus the efficiency of this section of the well is only 75% of what would ideally be expected…”

Dusterhoft and Hill do not appear to explicitly disclose
Distributed optical fiber data comprise … temperature measurement data
Determining, based on the distributed optical fiber data … a cooling effect

However, Lecerf teaches Distributed optical fiber data comprise … temperature measurement data ([0091] Lecerf teaches using DTS, i.e. optical fiber temperature measurements “…Methods to track the volume and rate of fluid injected along the well, such as Distributed Vibration Sensing (DVS) and Distributed Temperature Sensing (DTS), may be used. Real time monitoring may be performed using, for example, ACTIVE MATRIX. This may be used, for example, to monitor treatments that are done using coiled tubing as a conveyance and pumping method…”)
Lecerf teaches Determining, based on the distributed optical fiber data … a cooling effect ([0118] Lecerf teaches the DTS determining cooldown, i.e. cooling effect “…DTS measurements may be used to give a continuous temperature profile along the wellbore and to provide the temperature evolution during injection and shut-in periods. This evolution, which may be linked to the local differences in the amount of fluid injected along the wellbore, may yield some indications about the fluid placement performance or zonal coverage. Interpretation of such DTS traces may be qualitative, with at least some attention paid to the rate of warmback (or cooldown) that may indicate thief zones or intervals to be stimulated…”)
Dusterhoft, Hill, and Lecerf are analogous art because they are from the same field of endeavor, monitoring and assessing perforation conditions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the Wherein the distributed optical fiber data comprise vibration measurement and determining, based on the distributed optical fiber data indicating vibration spikes, an active perforation location from a plurality of pre-determined perforation locations of the treatment well as disclosed by Dusterhoft and Hill by Wherein the distributed optical fiber data comprise vibration measurement and determining, based on the distributed optical fiber data indicating vibration spikes, an active perforation location from a plurality of pre-determined perforation locations of the treatment well and Distributed optical fiber data comprise … temperature measurement data Determining, based on the distributed optical fiber data … a cooling effect as disclosed by Lecerf.
One of ordinary skill in the art would have been motivated to make this modification in order to measure large sites using the distributed measurements of the fiber as discussed in [0004] of Lecerf “…The method also involves identifying at least one constraint for the stimulating, determining target distributions of the stimulation fluid based on the objective(s) and the constraint(s), and selecting operational parameters for the stimulating based on the constraint(s) and the target distributions. The method may also involve collecting wellsite data, stimulating the subterranean formation using the target distributions and the operational parameters, monitoring the wellsite during the stimulating, and/or adjusting the stimulating based on the monitoring…”

Regarding Claim 3: Dusterhoft, Hill, and Lecerf teach The method of claim 1, further comprising: 
Dusterhoft teaches determining, based at least on the distributed optical fiber data, (Col 5 lines 16-24 Dusterhoft teaches the fiber optic DAS system, i.e. distributed optical fiber data “…In some example fiber optic DAS systems, a disturbance on any portion of the optical fiber (e.g., a response to a seismic excitation generated in the wellbore 102) can vary the optical signal that is backscattered from that sensing portion. The DAS controller can detect and analyze the variation to measure the intensity of seismic disturbances on the sensing portion of the optical fiber. In some examples, a fiber optic DAS system can detect seismic waves including P and S waves…”)
Dusterhoft teaches a micro-seismic event location of the fracturing operation, wherein the micro-seismic event location corresponds to a second location of a fracture occurring in the subterranean formation, wherein generating the fracturing model is further based on the micro-seismic event location. (Col 19 lines 44-53 Dusterhoft teaches to measure microseismic activity to measure for intense fracturing and fluid invention, i.e. a second location of fracture resulting in mapping the energy to identify the areas, i.e. generating the fracturing model “…In some implementations, seismic energy imaging techniques are used to visualize fracture intensity within a stimulated volume around the wellbore. Seismic energy imaging techniques can be used with active sources, passive sources (e.g., shear events and microseismic activity) for fracture mapping or other applications. In some cases, active and passive monitoring can be combined. Mapping energy from seismic reflections and seismic velocity profiles can be used to identify areas of more intense fracturing and fluid invasion…”)


    PNG
    media_image2.png
    664
    728
    media_image2.png
    Greyscale
Regarding Claim 4: Dusterhoft, Hill, and Lecerf teach The method of claim 3, further comprising: 
Dusterhoft teaches obtaining, during the fracturing operation, monitoring well data from at least one of a monitoring well in the subterranean formation, wherein determining the (Fig. 1and Col 5 lines 38-53 Dusterhoft teaches having two wellbores, denoted as 104 and 102 where wellbore 102 is the location of the fracturing operation and wellbore 104 is the monitoring well with multiple recievers for monitoring the seismic waves “…In the example shown in FIG. 1, the first wellbore 102 serves as a source well and the second wellbore 104 serves as a receiver well. In some cases, a horizontal seismic profiling system can use multiple source wells, multiple receiver wells, or both. The source and receiver wells can be used to study a region of interest around one or more of the wellbores, or at a central location among multiple wellbores. By looking at seismic wave velocity variations from the source to receiver wells, and using enhanced seismic processing techniques to analyze the variations, natural or induced formation properties can be identified. For example, the formation properties may include fluid or rock density, mechanical rock properties (e.g., Young's modulus, Poisson's ratio, etc.), primary stress values and directions, faults, natural fractures and induced fractures, proppant, pore pressure, fluid locations, etc…”)

Regarding Claim 5: Dusterhoft, Hill, and Lecerf teach The method of claim 4, 
Dusterhoft teaches the monitoring well data comprise distributed acoustic data and (Col 4 lines 57-64 Dusterhoft teaches using a fiber optic DAS system, i.e. distributed acoustic data with an optical fiber “…In some implementations, the seismic profiling system 101 includes one or more fiber optic DAS systems. In some example fiber optic DAS systems, a length of optical fiber is 60 installed in a wellbore (e.g., the wellbore 104), and a DAS controller (e.g., included in the surface equipment 111) is coupled to the optical fiber. The DAS controller can include an optical interrogator that can interrogate the optical fiber in the wellbore…”)
Lecerf teaches distributed temperature data ([0117] Lecerf teaches using DTS measurements, i.e. distributed temperature data “…The real time monitoring may be used to align the optimum placement 482 with the actual results. The sensors may include various gauges along or at the bottom of the serviced wells, DTS measurements, and/or coiled tubing units that can provide real time information…”)

Regarding Claim 6: Dusterhoft, Hill, and Lecerf teach The method of claim 1, further comprising: 
Hill teach comparing the active perforation location to the plurality of pre-determined perforation locations to identify a non-active perforation of the treatment well, wherein the modeling result comprises (Col 17 lines 25-34 Hill teaches where perforation locations, 601 and 602, are active, site 603 remains dormant based on the fracture fluid flow “…In some instances however some fracture sites may be active than other sites. FIG. 6b represents the situation which may have developed that perforation sites 601 and 602 have been enlarged by the fracture fluid being forced into them and that the rock formation is being fractured at fracture points 606. However no significant fracturing is occurring at perforation site 603. This may occur for a variety of reasons but once such a situation develops, most of the fracture fluid may flow into perforation sites 601 and 602, with the result that site 603 remains dormant…”)
Hill teaches a parameter for the fracturing operation to re-activate the non-active perforation, wherein obtaining the distributed optical fiber data and performing the modeling are during a first stage of the fracturing operation, and (Col 5 lines 56-64 Hill teaches inactive, i.e. non-active, sites can use the acoustic intensities, obtained from the distributed optical fiber, to adjust the proppant flow conditions, i.e. a parameter for fracturing operation to partially block the dominiant site in the first stage “…Thus the relative acoustic intensities could be used to indicate that one or more fracture sites is consuming more of the proppant fluid and/or one or more of the fracture sites are relatively inactive. This information may be used by the personnel controlling the fracture process to modify the proppant flow conditions. For instance the flow rate may be varied or solid material such as balls of a particular size could be added to the flow to partial block a dominant fracture site as discussed above. …”)
Hill teaches wherein the parameter for the fracturing operation is used for performing a second stage, subsequent to the first stage, of the fracturing operation. (Col 5 lines 56-64 Hill teaches different stages, i.e. subsequent to the first stage, can have additional solid material, i.e. the parameter, based on the acoustic intensity “…Using the method of the present invention however additional solid material can be added in stages, with different sizes being added in different stages, and the effects on the acoustic intensity at each of the fracture sites monitored in real time…”)

Regarding Claim 7: Dusterhoft, Hill, and Lecerf teach The method of claim 3, wherein obtaining the distributed optical fiber data and performing the modeling are during a first stage of the fracturing operation, and wherein the method further comprises: 
Dusterhoft teaches performing, prior to the first stage and based on a previous fracturing model, modeling of the first stage to generate a previous modeling result, wherein the first stage is performed based on the previous modeling result; (Col 16 lines 19-30 Dusterhoft teaches the earlier seismic profiling time sequence, i.e. prior to the first stage, for simulating the region associated with the first stage“…The seismic data associated with the third and fourth injection locations 312c, 312d can provide information on changes that have occurred in the region of interest 309, with respect to the earlier time points in the seismic profiling time-sequence. As shown in FIG. 3C, the shaded regions 322c, 322d overlap a portion of the fractures 332a and the stimulated region 330a associated with the first stage of the fracture treatment. Accordingly, in some instances, the seismic data associated with the shaded regions 322c, 322d can indicate properties of the fractures 332a (e.g., size, shape, location, etc.), properties of the stimulated region 330a (e.g., pore pressure, stress, etc.), and other information…”)
Dusterhoft teaches comparing the previous modeling result to at least the micro-seismic event location to generate a difference; and (Col 38 lines 62-67 - Col 39 lines 1-4 Dusterhoft teaches assessing the fracture treatment by comparing to other types, i.e. microseismic “…In some cases, the fracture treatment is assessed by comparing predicted fracture growth (e.g., produced by a fracture simulator) against actual fracture grown identified from the seismic data. Assessing the fracture treatment may include comparing other types of treatment objectives (e.g., effective permeability, stimulated volume, etc.) against actual results of the fracture m treatment. The seismic response data can be combined with other types of information (e.g., microseismic data, pressure history data, etc.) for the assessment…”)
Dusterhoft teaches adjusting the previous fracturing model based on the difference to generate the fracturing model. (Col 28 lines 49-55 Dusterhoft teaches to update a fracture treatment simulator, i.e. adjusting the model to reflect the fracture propagation in the seismic profiling “…For example, the seismic profiling system 908 may identify fracture propagation generated by application of a fracture treatment to the subterranean region 910, and the assessment module 903 may update a fracture propagation model of the fracture treatment simulator to reflect the fracture propagation identified by the seismic profiling system 908…”)

Regarding Claim 8: Dusterhoft, Hill, and Lecerf teach The method of claim 1, further comprising: 
Dusterhoft teaches injecting, during a first stage of the fracturing operation, the fluid from the treatment well into the subterranean formation, wherein generating the modeling result is within a pre-determined time period from injecting the fluid during the first stage; (Col 10 lines 33-39 Dusterhoft teaches a fracture treatment plan for the well which includes injection times, i.e. time period for injecting fluid“…In some instances, the data 148 include treatment data relating to fracture treatment plans. For example, the treatment data can indicate a pumping schedule, parameters of an injection treatment, etc. Such parameters may include information on flow rates, flow volumes, slurry concentrations, fluid compositions, injection locations, injection times, or other parameters…”)
Dusterhoft teaches generating, subsequent to the first stage, a control signal based on the modeling result; and (Col 2 lines 20-24 Dusterhoft teaches the use of control signals based on the seismic profiling, i.e. modeling “…For instance, the seismic profiling system 101 may include one or more controllers or command centers that send control signals to the seismic source system, to the seismic sensor system, and possibly to other components of the well system 100…”)
Dusterhoft teaches performing a second stage, subsequent to the first stage, of the fracturing operation based on the control signal. (Col 16 lines 38-43 Dusterhoft teaches the second stage which is different from the first stage dependent on the region “…FIG. 3D shows an example of a stimulated region 330b and fractures 332b associated with the second stage of the multi-stage fracture treatment. The stimulated region 330b and the fractures 332b associated with the second stage are different from the stimulated region 330a and fractures 332a associated with the first stage…” Where further, Col 33 lines 38-43 Dusterhoft teaches the real-time control affects the production stages “…The control flow can operate iteratively, for example, in real time during production, between stages or at other thresholds in production, or at a combination of these and other times. Some aspects of the control flow may be executed during production, before production begins, after production ends, or a combination of these…”)

Regarding Claim 9: A system for performing a fracturing operation in a subterranean formation of a field, comprising: 
Dusterhoft teaches an exploration and production (E&P) computer system, comprising: (Col 28 lines 58-60 Dusterhoft “…In some cases, the treatment design system 904 is implemented on a computer system or includes an automated or computer-implemented component….”)
Dusterhoft teaches a computer processor; memory storing instructions executed by the computer processor, wherein the instructions comprise functionality to: (Col 9 lines 58-61 Dusterhoft “…As shown in the schematic diagram in FIG. 1, the example computing system 116 includes a memory 146, a processor 144, and input/output controllers 142 communicably  coupled by a bus 143…”)
Dusterhoft teaches obtain, during the fracturing operation, (Col 21 lines 19-24 Dusterhoft teaches detecting while performing fracture treatments, i.e. fracturing operations “…For example, one or more of the wellbores 620 can be used for detecting seismic data while one or more of the other wellbores is used for performing fracture treatments, for producing resources to the surface, or for other types of well system activities…”)
Dusterhoft teaches distributed optical fiber data from downhole optical fiber sensors of a treatment well in the subterranean formation; (Col 4 lines 7-16 Dusterhoft teaches the use of a fiber optic distributed acoustic sensing system using geophones, i.e. sensors for which is placed in the same well or a separate receiver well the subterranean formation “…Examples of seismic sensors include geophones, hydrophones, fiber optic distributed acoustic sensing (DAS) systems, time domain interferometry systems, and others. Geophones (e.g., single-component geophones, multi-component geophones) can be used with fiber optic DAS systems in the same receiver well or in a different receiver well. Geophones can be used without fiber 15 optic DAS systems, or fiber optic DAS systems can be used without geophones…”)
Dusterhoft teaches generate, based at least on the active perforation location, a fracturing model for the subterranean formation; and (Col 8 lines 7-20 Dusterhoft teaches creating a fracture model using multiple sources, such as active seismic sources, i.e. active perforation location providing information on the fractures, i.e. subterranean formation “…For example, the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation models. In some cases, a hybrid fracture modeling solution takes input from multiple sources ( e.g., including active seismic sources, passive microseismic sources, micro-deformation and near wellbore pressure, temperature and strain monitoring, or a combination of these), and the modeling solution can provide information on fracture width, fracture length, fracture height, degree of fracture complexity and the total stimulated volume, or a combination of these…”)
Dusterhoft teaches perform, based on the fracturing model, modeling of the fracturing operation to generate a modeling result; and (Col 28 lines 14-19 Dusterhoft teaches comparing the simulated results of the model and comparing with observed results to develop a calibrated model as a result “…For example, the fracture treatment simulator 902 may compare the simulated results against observed results, and calibrate or validate the models or parameters based on the comparison. In some instances, the observed results include geomechanical properties or fracture maps identified by the seismic profiling system 908…”)
Dusterhoft teaches a repository for storing the distributed optical fiber data, the active perforation location, and the modeling result. (Pg. 36 lines 34-40 Dusterhoft teaches storing the seismic data from sensors in a database “…Processing the seismic data may include, for example, storing, formatting, filtering, transmitting, or other types of processing applied to the seismic data. In some cases, the seismic data are processed by sensors or processors installed in a wellbore, by surface equipment or telemetry systems associated with one or more wellbores, by a computing system or database, or by another type of system…”)

Dusterhoft does not appear to explicitly disclose
Wherein the distributed optical fiber data comprise vibration measurement…
determe, based on the distributed optical fiber data indicating vibration spikes…, an active perforation location from a plurality of pre-determined perforation locations of the treatment well, 


However, Hill teaches Wherein the distributed optical fiber data comprise vibration measurement (Col 3 lines 35-41 Hill teaches analyzing the meachanical vibrations in the fiber to provide measurements “…Within each 35 discrete sensing portion mechanical vibrations of the fibre, for instance from acoustic sources, cause a variation in the amount of radiation which is backscattered from that portion. This variation can be detected and analysed and used to give a measure of the intensity of disturbance of the fibre at that 40 sensing portion…”)
Hill teaches determe, based on the distributed optical fiber data indicating vibration spikes …, an active perforation location from a plurality of pre-determined perforation locations of the treatment well, (Col 15 lines 13-21 Hill teaches the DAS sensor, i.e. distributed optical fiber is used to monitor the perforation, where the location of the preformation is known, i.e. pre-determined and is used to monitor subsequent hydraulic fracturing steps, i.e. treatment “…In one embodiment of the present invention a DAS sensor is used to monitor the perforation event. Monitoring the perforation event can serve at least two distinct purposes. Firstly the location of the perforation can be determined. It can be difficult to control exactly the location and direction of the perforation in a borehole and detecting the location of the perforation can be useful for determining the exact areas of interest for monitoring in a subsequent hydraulic fracturing step…”
Further, Col 3 lines 25-29 Hill teaches DAS senses vibrational activity where the spikes can be seen in Fig. 7b below “…Distributed acoustic sensing (DAS) offers an alternative form of fibre optic sensing to point sensors, whereby a single length of longitudinal fibre is optically interrogated, usually by one or more input pulses, to provide substantially continuous sensing of vibrational activity along its length….”)
Hill teaches wherein the active perforation location is a first location of fluid flow into the subterranean formation during the fracturing operation; (Fig. 7b Col 18 lines 18-35 Hill teaches in Fig. 7b 601-603 designates the perforation locations with the associated fluid flow shown in the plot which shows the first location with the greatest fluid flow. 705 show a fluid flow into the subterranean formation before the first active perforation causing overall reduced flow in the perforations “…If the fluid finds another path or ceases to fracture correctly the flow conditions within the well may change. The acoustic response during proppant fluid flow may therefore be monitored to detect any significant change. If a different part of the casing fails this may be apparent by the sudden appearance of a signal, such as signal component 705 at a different part of the well bore. Detection of such a component may be used to generate an alarm…”)

    PNG
    media_image1.png
    357
    792
    media_image1.png
    Greyscale

Dusterhoft and Hill are analogous art because they are from the same field of endeavor, monitoring and assessing perforation conditions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the distributed optical fiber data from a first downhole sensor of a treatment well in the subterranean formation as disclosed by Dusterhoft by Wherein the distributed optical fiber data comprise vibration measurement and determine, based on the distributed optical fiber data indicating vibration spikes, an active perforation location from a plurality of pre-determined perforation locations of the treatment well and wherein the active perforation location is a first location of fluid flow into the subterranean formation during the fracturing operation as disclosed by Hill.
One of ordinary skill in the art would have been motivated to make this modification in order to monitor the flow rates of the different locations for perforaton because if one of the locations does not maintain flow it negatively effects the efficiency of the well as a whole as discussed by Hill in col 2 lines 28-45 “…Increasing the flow rate of fluid and proppant may simply lead to increased fracturing at the first peroration site which may simply enlarge the fracture and not have a significant impact on how much oil or gas is received via that fracture. However reduced fracturing at the other sites can reduce the amount of oil and gas received via those sites, thus negatively impacting on the efficiency of the well as a whole. For example suppose that a section of well is perforated at four different locations for subsequent fracturing. If during the fracturing process three of the perforation sites fracture relatively readily then more of the fluid and proppant will flow to these sites. This may prevent the fourth fracture site from ever developing sufficient pressure to effectively fracture with the result that only three fractures extend into the rock formation to provide a path for flow. Thus the efficiency of this section of the well is only 75% of what would ideally be expected…”

Dusterhoft and Hill do not appear to explicitly disclose
Distributed optical fiber data comprise … temperature measurement data
Determining, based on the distributed optical fiber data … a cooling effect

However, Lecerf teaches Distributed optical fiber data comprise … temperature measurement data ([0091] Lecerf teaches using DTS, i.e. optical fiber temperature measurements “…Methods to track the volume and rate of fluid injected along the well, such as Distributed Vibration Sensing (DVS) and Distributed Temperature Sensing (DTS), may be used. Real time monitoring may be performed using, for example, ACTIVE MATRIX. This may be used, for example, to monitor treatments that are done using coiled tubing as a conveyance and pumping method…”)
Lecerf teaches Determining, based on the distributed optical fiber data … a cooling effect ([0118] Lecerf teaches the DTS determining cooldown, i.e. cooling effect “…DTS measurements may be used to give a continuous temperature profile along the wellbore and to provide the temperature evolution during injection and shut-in periods. This evolution, which may be linked to the local differences in the amount of fluid injected along the wellbore, may yield some indications about the fluid placement performance or zonal coverage. Interpretation of such DTS traces may be qualitative, with at least some attention paid to the rate of warmback (or cooldown) that may indicate thief zones or intervals to be stimulated…”)
Dusterhoft, Hill, and Lecerf are analogous art because they are from the same field of endeavor, monitoring and assessing perforation conditions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the Wherein the distributed optical fiber data comprise vibration measurement and determine, based on the distributed optical fiber data indicating vibration spikes, an active perforation location from a plurality of pre-determined perforation locations of the treatment well as disclosed by Dusterhoft and Hill by Wherein the distributed optical fiber data comprise vibration measurement and determine, based on the distributed optical fiber data indicating vibration spikes, an active perforation location from a plurality of pre-determined perforation locations of the treatment well and Distributed optical fiber data comprise … temperature measurement data Determining, based on the distributed optical fiber data … a cooling effect as disclosed by Lecerf.
One of ordinary skill in the art would have been motivated to make this modification in order to measure large sites using the distributed measurements of the fiber as discussed in [0004] of Lecerf “…The method also involves identifying at least one constraint for the stimulating, determining target distributions of the stimulation fluid based on the objective(s) and the constraint(s), and selecting operational parameters for the stimulating based on the constraint(s) and the target distributions. The method may also involve collecting wellsite data, stimulating the subterranean formation using the target distributions and the operational parameters, monitoring the wellsite during the stimulating, and/or adjusting the stimulating based on the monitoring…”

Regarding Claim 16: Dusterhoft, Hill, and Lecerf teach The method of claim 1, wherein the fracturing model comprises 
Hill teaches a single-well template, (Col 14 lines 6-17 Hill teaches a 2D visualization of the fibre sensed data, i.e. a single-well template “…An example of the type of possible data output from the arrangement of FIG. 1 is shown in FIG. 2. Here channel number (and hence depth for substantially vertical wells) is displayed along they axis, with zero representing the channel 10 nearest the surface. 400 channels are shown. Time is displayed along the x axis as frame number, to provide a 'waterfall' plot which is continuously refreshed as new data is made available. Detected energy intensity is shown as colour or greyscale in the upper plot 202, using a scale shown on the 15 right hand side to provide a 2D visualisation of the acoustic energy distribution along the entire sensed length of the fibre at each of a series of time instants…”)
Dusterhoft teaches a discrete fracture network and a three-dimensional mechanical earth model. (Col 7 lines 33-44 Dusterhoft teaches a mapping the fractures, i.e. discrete fracture network for a three-dimensional model “…In some implementations, the seismic profiling data can be used for dynamic fracture mapping of fractures created by a fracture treatment. For example, changes in velocity profiles can be used to assess fracture network growth and intensity. Time-lapse analysis may enable a four-dimensional ( 4D) solution to visualize and model fracture growth after each fracturing stage in a completion. The 4D solution can include three-dimensional (3D) spatial modeling, with an additional time dimension showing changes in the 3D spatial model over time. In some cases, the analysis can also model localized changes in pore pressure due to fluid loss and fluid volumes injected into the reservoir…”)

Regarding Claim 17: Dusterhoft, Hill, and Lecerf teach The method of claim 16, comprising 
Hill teaches updating the single-well template using real-time vibration measurement data and … data along at least a portion of a wellbore of the single-well template. (Hill teaches the vibration measurement in the wellbore “…As mentioned above the DAS sensor may be operated during firing of the perforation charges. Firing of the perforation charges will create a relatively intense series of acoustic pulses that will effectively acoustically excite the well bore. As mentioned above the optic fibre may be embedded in the cement surrounding the casing. The vibrations transmitted to the optic fibre will therefore partly depend on the nature of the casing and surrounding cement. In place where the cement and casing are solid the sensing portions of the fibre may experience a first type of response…”)
Lecerf teaches temperature measurement ([0117] Lecerf teaches using the DTS for monitoring, i.e. temperature measurements “…The real time monitoring may be used to align the optimum placement 482 with the actual results. The sensors may include various gauges along or at the bottom of the serviced wells, DTS measurements, and/or coiled tubing units that can provide real time information. Monitoring volume and rate of placement during treatment may be performed using, for example, ACTIVE™. Gathered information may be combined to provide an understanding of what happens during the treatment…”)

Regarding Claim 18: Dusterhoft, Hill, and Lecerf teach The system of claim 9, wherein the fracturing model comprises 
Hill teaches a single-well template, (Col 14 lines 6-17 Hill teaches a 2D visualization of the fibre sensed data, i.e. a single-well template “…An example of the type of possible data output from the arrangement of FIG. 1 is shown in FIG. 2. Here channel number (and hence depth for substantially vertical wells) is displayed along they axis, with zero representing the channel 10 nearest the surface. 400 channels are shown. Time is displayed along the x axis as frame number, to provide a 'waterfall' plot which is continuously refreshed as new data is made available. Detected energy intensity is shown as colour or greyscale in the upper plot 202, using a scale shown on the 15 right hand side to provide a 2D visualisation of the acoustic energy distribution along the entire sensed length of the fibre at each of a series of time instants…”)
Dusterhoft teaches a discrete fracture network and a three-dimensional mechanical earth model. (Col 7 lines 33-44 Dusterhoft teaches a mapping the fractures, i.e. discrete fracture network for a three-dimensional model “…In some implementations, the seismic profiling data can be used for dynamic fracture mapping of fractures created by a fracture treatment. For example, changes in velocity profiles can be used to assess fracture network growth and intensity. Time-lapse analysis may enable a four-dimensional ( 4D) solution to visualize and model fracture growth after each fracturing stage in a completion. The 4D solution can include three-dimensional (3D) spatial modeling, with an additional time dimension showing changes in the 3D spatial model over time. In some cases, the analysis can also model localized changes in pore pressure due to fluid loss and fluid volumes injected into the reservoir…”)

Regarding Claim 19: Dusterhoft, Hill, and Lecerf teach The system of claim 18, wherein the instructions comprise
Hill teaches updating the single-well template using real-time vibration measurement data and … data along at least a portion of a wellbore of the single-well template. (Hill teaches the vibration measurement in the wellbore “…As mentioned above the DAS sensor may be operated during firing of the perforation charges. Firing of the perforation charges will create a relatively intense series of acoustic pulses that will effectively acoustically excite the well bore. As mentioned above the optic fibre may be embedded in the cement surrounding the casing. The vibrations transmitted to the optic fibre will therefore partly depend on the nature of the casing and surrounding cement. In place where the cement and casing are solid the sensing portions of the fibre may experience a first type of response…”)
Lecerf teaches temperature measurement ([0117] Lecerf teaches using the DTS for monitoring, i.e. temperature measurements “…The real time monitoring may be used to align the optimum placement 482 with the actual results. The sensors may include various gauges along or at the bottom of the serviced wells, DTS measurements, and/or coiled tubing units that can provide real time information. Monitoring volume and rate of placement during treatment may be performed using, for example, ACTIVE™. Gathered information may be combined to provide an understanding of what happens during the treatment…”)

Claims 10-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over
Walters et al., U.S. Patent Application Publication 2018/0217285 A1 (hereinafter ‘Walters’) in view of
Hill et al., United States Patent 8,950,482 B2 (hereinafter ‘Hill’) further in view of
Lecerf et al., U.S. Patent Application Publication 2014/0182841 A1 (hereinafter ‘Lecerf’).

Regarding Claim 10: A method for performing a fracturing operation in a subterranean formation of a field, comprising: 
Walters teaches generating, based on a first fracture model, a first modeling result of a first stage of the fracturing operation, wherein the first modeling result comprises ([0155] Walters teaches a fracture treatment simulator, i.e. fracture model to generate predicted modeling results “…In some aspects, the fracture treatment simulator 902 obtains inputs describing the subterranean region 910 and a fracture treatment to be applied to the subterranean region 910, and the fracture treatment simulator 902 generates outputs describing predicted results of applying the fracture treatment…”)
Walters teaches a first fracturing parameter set and a first predicted flow characteristic, (Continuing [0155] Walters teaches the simulator provides fracture propagation model, i.e. fracturing parameter, and a fluid flow model i.e. predicted flow characteristic “…For example, the fracture treatment simulator 902 may use a fracture propagation model, a fluid flow model, or other models to simulate application of the fracture treatment…”)
Walters teaches obtaining, during the first stage of the fracturing operation, distributed optical fiber data from downhole optical fiber sensors of a treatment well in the subterranean formation; ([0104] Walters teaches analyzing the fracture properties of the first stage using seismic data, i.e. downhole sensor “…For example, the seismic data associated with the shaded regions 422c, 422d can be analyzed to identify properties of the fractures 432a and the stimulated region 430a associated with the first stage of the zipper-frac fracture treatment…”)
Walters teaches adjusting the first fracture model to generate a second fracture model based on a first difference between the distributed optical fiber data and the first predicted flow characteristic; and ([0044] Walters teaches processed seismic profiling data, i.e. distributed optical fiber data will adjust the simulated model, i.e. first fracture model, and calibrate the model, i.e. generate a second fracture model “…In some implementations, the seismic profiling data can be used with fracturing operations during a completion of a well. For example, the regions of altered properties can be mapped to capture information on the stimulated volume and the fracture intensity within the stimulated volume. Such information may provide a basis for constructing a calibrated fracture model and reservoir model to predict flowback and production. In some instances, the seismic profiling data can be processed in real time, and the subsurface information may allow control of the fracturing operations using near-wellbore and far-field diversion to effectively increase the stimulated area and volume of the reservoir…”)

Walters does not appear to explicitly disclose
wherein the first fracturing parameter set is used during a first stage of the fracturing operation for achieving the first predicted flow characteristic; 
wherein the distributed optical fiber data comprise vibration measurement data and … and wherein, for perforation flow, the distributed optical fiber data indicate vibration spikes …
generating, based on the second fracture model and within a pre-determined time period from the first stage, a second modeling result of a second stage of the fracturing operation, wherein the second modeling result comprises a second fracturing parameter set and a second predicted flow characteristic, and 
wherein the second fracturing parameter set is used during a second stage of the fracturing operation for achieving the second predicted flow characteristic.

However, Hill teaches wherein the first fracturing parameter set is used during a first stage of the fracturing operation for achieving the first predicted flow characteristic; (Fig. 7b and Col 17 lines 1-11 Hill teaches the perforations have fracture fluid flow and the first site, denoted at 601, is measured by the acoustic intensity and the fire predicted flow characteristic is determined in the flow parameters “…In the vicinity of the perforation sites 601, 602 and 603 there are slight increases in acoustic intensity. Solid curve 701 however shows the normalised acoustic intensity for disturbances within a spectral band, i.e. disturbances that have a frequency within a particular range. It can be seen that the intensity difference in signal in the vicinity of the perforation sites is much more pronounced. The exact frequency band of interest may vary depending on the parameters of the well bore, the casing, the surrounding rock formation and the flow parameters of the fracture fluid, i.e. pressure, flow rate, proppant type and proportion etc…”)

    PNG
    media_image1.png
    357
    792
    media_image1.png
    Greyscale

However, Hill teaches wherein the distributed optical fiber data comprise vibration measurement data and (Col 3 lines 35-41 Hill teaches analyzing the meachanical vibrations in the fiber to provide measurements “…Within each 35 discrete sensing portion mechanical vibrations of the fibre, for instance from acoustic sources, cause a variation in the amount of radiation which is backscattered from that portion. This variation can be detected and analysed and used to give a measure of the intensity of disturbance of the fibre at that 40 sensing portion…”)
Hill teaches … and wherein, for perforation flow, the distributed optical fiber data indicate vibration spikes … (Col 15 lines 13-21 Hill teaches the DAS sensor, i.e. distributed optical fiber is used to monitor the perforation, where the location of the preformation is known, i.e. pre-determined and is used to monitor subsequent hydraulic fracturing steps, i.e. treatment “…In one embodiment of the present invention a DAS sensor is used to monitor the perforation event. Monitoring the perforation event can serve at least two distinct purposes. Firstly the location of the perforation can be determined. It can be difficult to control exactly the location and direction of the perforation in a borehole and detecting the location of the perforation can be useful for determining the exact areas of interest for monitoring in a subsequent hydraulic fracturing step…”
Further, Col 3 lines 25-29 Hill teaches DAS senses vibrational activity where the spikes can be seen in Fig. 7b below “…Distributed acoustic sensing (DAS) offers an alternative form of fibre optic sensing to point sensors, whereby a single length of longitudinal fibre is optically interrogated, usually by one or more input pulses, to provide substantially continuous sensing of vibrational activity along its length….”)
Hill teaches generating, based on the second fracture model and within a pre-determined time period from the first stage, a second modeling result of a second stage of the fracturing operation, wherein the second modeling result comprises a second (Fig. 7b and Col 17 lines 39-46 Hill teaches the second stage of the perforation, denoted by 602, is a difference is found between the first and second stage due to the difference is blockage found from monitoring and the flow is updated for even flow “…To remedy such a situation the fracture sites 601 and 602 may be partially blocked by adding solid material to the fracture fluid to cause a blockage. However determining whether all fracture sites are fracturing in the same way has not previously been possible in any reliable way. The present invention however provides a reliable real-time mechanism for monitoring flow of fracture fluid and determining whether all fractures are proceeding equally…”)
Hill teaches wherein the second fracturing parameter set is used during a second stage of the fracturing operation for achieving the second predicted flow characteristic. (Fig. 7b and Col 17 lines 50-58 Hill teaches the perforation sites of the second stage show different intensity signals require fluid flow to be adjusted “…Again this curve does show the general trend but it is much 50 clearer looking at solid curve 704 which again shows the acoustic response from a narrowed spectral range. Curve 704 shows that whilst there is a large signal intensity at perforation sites 601 and 602 due to the fracture fluid flowing into the perforation site and causing fracturing, there is in this 55 instance, no such response in the vicinity of perforation site 703. This indicates that the extent of any fracturing via perforation site 603 is significantly limited…”)
Walters and Hill are analogous art because they are from the same field of endeavor, monitoring and assessing perforation conditions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the adjusting the first fracture model to generate a second fracture model based on a first difference between the distributed optical fiber data and the first predicted flow characteristic as disclosed by Walters by wherein the first fracturing parameter set is used during a first stage of the fracturing operation for achieving the first predicted flow characteristic and wherein the distributed optical fiber data comprise vibration measurement data and … and wherein, for perforation flow, the distributed optical fiber data indicate vibration spikes and generating, based on the second fracture model and within a pre-determined time period from the first stage, a second modeling result of a second stage of the fracturing operation, wherein the second modeling result comprises a second fracturing parameter set and a second predicted flow characteristic, and wherein the second fracturing parameter set is used during a second stage of the fracturing operation for achieving the second predicted flow characteristic as disclosed by Hill.
One of ordinary skill in the art would have been motivated to make this modification in order to monitor the flow rates of the different locations for perforaton because if one of the locations does not maintain flow it negatively effects the efficiency of the well as a whole as discussed by Hill in col 2 lines 28-45 “…Increasing the flow rate of fluid and proppant may simply lead to increased fracturing at the first peroration site which may simply enlarge the fracture and not have a significant impact on how much oil or gas is received via that fracture. However reduced fracturing at the other sites can reduce the amount of oil and gas received via those sites, thus negatively impacting on the efficiency of the well as a whole. For example suppose that a section of well is perforated at four different locations for subsequent fracturing. If during the fracturing process three of the perforation sites fracture relatively readily then more of the fluid and proppant will flow to these sites. This may prevent the fourth fracture site from ever developing sufficient pressure to effectively fracture with the result that only three fractures extend into the rock formation to provide a path for flow. Thus the efficiency of this section of the well is only 75% of what would ideally be expected…”

Walters and Hill do not appear to explicitly disclose
Distributed optical fiber data comprise … temperature measurement data
Determining, based on the distributed optical fiber data … a cooling effect

However, Lecerf teaches Distributed optical fiber data comprise … temperature measurement data ([0091] Lecerf teaches using DTS, i.e. optical fiber temperature measurements “…Methods to track the volume and rate of fluid injected along the well, such as Distributed Vibration Sensing (DVS) and Distributed Temperature Sensing (DTS), may be used. Real time monitoring may be performed using, for example, ACTIVE MATRIX. This may be used, for example, to monitor treatments that are done using coiled tubing as a conveyance and pumping method…”)
Lecerf teaches Determining, based on the distributed optical fiber data … a cooling effect ([0118] Lecerf teaches the DTS determining cooldown, i.e. cooling effect “…DTS measurements may be used to give a continuous temperature profile along the wellbore and to provide the temperature evolution during injection and shut-in periods. This evolution, which may be linked to the local differences in the amount of fluid injected along the wellbore, may yield some indications about the fluid placement performance or zonal coverage. Interpretation of such DTS traces may be qualitative, with at least some attention paid to the rate of warmback (or cooldown) that may indicate thief zones or intervals to be stimulated…”)
Walters, Hill, and Lecerf are analogous art because they are from the same field of endeavor, monitoring and assessing perforation conditions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wherein the distributed optical fiber data comprise vibration measurement data and … and wherein, for perforation flow, the distributed optical fiber data indicate vibration spikes … as disclosed by Walters and Hill by Distributed optical fiber data comprise … temperature measurement data and Determining, based on the distributed optical fiber data … a cooling effect as disclosed by Lecerf.
One of ordinary skill in the art would have been motivated to make this modification in order to measure large sites using the distributed measurements of the fiber as discussed in [0004] of Lecerf “…The method also involves identifying at least one constraint for the stimulating, determining target distributions of the stimulation fluid based on the objective(s) and the constraint(s), and selecting operational parameters for the stimulating based on the constraint(s) and the target distributions. The method may also involve collecting wellsite data, stimulating the subterranean formation using the target distributions and the operational parameters, monitoring the wellsite during the stimulating, and/or adjusting the stimulating based on the monitoring…”

Regarding Claim 11: Walters, Hill, and Lecerf teach The method of claim 10, further comprising: 
Walters teaches generating an economic parameter based at least on a cost of the fracturing operation and a predicted production flow rate comprised in the second predicted flow characteristic; and ([0159] Walters teaches determining profitability, production value, and cost objectives, i.e. economic parameters “…The treatment design system 904 can interact with the fracture treatment simulator 902 to determine parameters of the fracture treatment based on production objectives ( e.g., profitability, production volume, production value, etc.), treatment objectives (e.g., stimulated reservoir volume, cost objectives, etc.), system constraints, etc. For example, the treatment design system 904 may provide a range of parameters to the fracture treatment simulator 902 and analyze the simulated results of the fracture treatment…”)
Walters teaches performing, in response to the economic parameter meeting a pre-determined criterion, the second stage of the fracturing operation. ([0160] Walters teaches based on the data of the treatment design system, which references cost objectives, i.e. pre-determined criteria , fracture treatments, i.e. fracturing operations can be performed “…In some instances, the treatment design system 904 designs the fracture treatment based on information provided by the seismic profiling system 908. For example, the seismic profiling system 908 may identify geomechanical properties or fractures in the subterranean region based on seismic data, and the treatment design system 904 can design the fracture treatment based on such data…”)

Regarding Claim 12: Walters, Hill, and Lecerf teach The method of claim 11, further comprising 
Walters teaches generating the first difference between the distributed optical fiber data and the first predicted flow characteristic, wherein generating the first difference comprises: ([0155] Walters teaches calibrating the model based on the simulated results, i.e. predicted flow characteristics and the observed results, i.e. distributed optical fiber data  “…In some aspects, the fracture treatment simulator 902 assesses the models or parameters that were used to simulate the fracture treatment. For example, the fracture treatment simulator 902 may compare the simulated results against observed results, and calibrate or validate the models or parameters based on the comparison. In some instances, the observed results include geomechanical properties or fracture maps identified by the seismic profiling system 908…”)
Walters teaches determining, based on the distributed optical fiber data…, an active perforation location of the treatment well, wherein the active perforation location is a location of fluid flow into the subterranean formation during the fracturing operation; ([0081] Walters teaches the seismic data from the distributed optical fiber data can detect fluid flow by the acoustic sources during fracturing operations, such as perforation charges “…In some cases, the techniques and systems shown in FIGS. 3A-3F can be used to track fluid flow in a subterranean region. For example, the seismic data can be analyzed to identify the location of a fluid front, to estimate fluid density or other fluid properties, or to otherwise observe the location of fluids in the subterranean formation; and fluid movement or migration can be identified based on changes in the seismic data over time, for example, by time-lapse analysis or other techniques. The seismic data can be acquired using live acoustic sources (e.g., a pressure mini-gun, perforation charges, etc.), passive acoustic sources (e.g., microseismic or energy imaging data), or both. In some cases, the seismic data can be analyzed in real time, for example, to identify fluid movement during the fracture treatment…”)
Hill teaches indicating vibration spikes (Col 3 lines 25-29 Hill teaches DAS senses vibrational activity where the spikes can be seen in Fig. 7b below “…Distributed acoustic sensing (DAS) offers an alternative form of fibre optic sensing to point sensors, whereby a single length of longitudinal fibre is optically interrogated, usually by one or more input pulses, to provide substantially continuous sensing of vibrational activity along its length….”)
Lecerf teaches and a cooling effect ([0118] Lecerf teaches the DTS determining cooldown, i.e. cooling effect “…DTS measurements may be used to give a continuous temperature profile along the wellbore and to provide the temperature evolution during injection and shut-in periods. This evolution, which may be linked to the local differences in the amount of fluid injected along the wellbore, may yield some indications about the fluid placement performance or zonal coverage. Interpretation of such DTS traces may be qualitative, with at least some attention paid to the rate of warmback (or cooldown) that may indicate thief zones or intervals to be stimulated…”)
Hill teaches extracting, from the first fracturing parameter set, a plurality of pre-determined perforation locations of the treatment well which are pre-determined for achieving the first predicted flow characteristic; and (Col 15 lines 13-21 Hill teaches the DAS sensor, i.e. distributed optical fiber is used to monitor the perforation, where the location of the preforation is known, i.e. pre-determined and is used to monitor subsequent hydraulic fracturing steps, i.e. treatment “…In one embodiment of the present invention a DAS sensor is used to monitor the perforation event. Monitoring the perforation event can serve at least two distinct purposes. Firstly the location of the perforation can be determined. It can be difficult to control exactly the location and direction of the perforation in a borehole and detecting the location of the perforation can be useful for determining the exact areas of interest for monitoring in a subsequent hydraulic fracturing step…”)

    PNG
    media_image3.png
    547
    1223
    media_image3.png
    Greyscale

Hill teaches comparing the active perforation location to the plurality of pre-determined perforation locations to identify a non-active perforation of the treatment (Col 17 lines 25-34 Hill teaches where perforation locations, 601 and 602, are active, site 603 remains dormant based on the fracture fluid flow “…In some instances however some fracture sites may be active than other sites. FIG. 6b represents the situation which may have developed that perforation sites 601 and 602 have been enlarged by the fracture fluid being forced into them and that the rock formation is being fractured at fracture points 606. However no significant fracturing is occurring at perforation site 603. This may occur for a variety of reasons but once such a situation develops, most of the fracture fluid may flow into perforation sites 601 and 602, with the result that site 603 remains dormant…”)
Walters teaches wherein the second fracturing parameter set comprises a fracturing parameter to re-activate the non-active perforation during the second stage of the fracturing operation. ([0022] Walters teaches performing re-stimulation operations, i.e. re-activate the non-active perforation “…In some instances, the seismic profiling system provides information for subsurface evaluation that can be used to design well completion attributes, fracture treatments, well placement and spacing, re-stimulation operations (e.g., in unconventional reservoirs), etc…”)

Regarding Claim 13: Walters, Hill, and Lecerf The method of claim 12, further comprising: 
Walters teaches further obtaining, during the second stage of the fracturing operation, the distributed optical fiber data from downhole optical fiber sensors of the ([0071] Walters teaches using fiber optic distributed acoustic sending to obtain seismic data from sensors “…For example, a seismic profiling system can use fiber optic distributed acoustic sensing (DAS) or time domain interferometry (TDI) systems, where one or more fiber optic lines can provide an array of thousands ( or tens of thousands, or more) seismic sensor locations along a wellbore section…”)
Walters teaches adjusting the second fracture model to generate an additional fracture model based on a second difference between the distributed optical fiber data and the second predicted flow characteristic; and ([0091] Walters teaches a third injection location and generating the additional model based on the second stage as was done for the second stage during the first stage “…FIG. 3C shows example operations in a second stage of the example multi-stage fracture treatment. In the example shown, the wall of the first wellbore 303 is perforated at the third and fourth injection locations 312c, 312d, and the perforating action generates seismic excitations in the subterranean region 300. The seismic excitations in the second stage can be generated as in the first stage ( shown in FIG. 3A) or in another manner…”)
Walters teaches generating, based on the additional fracture model and within the pre-determined time period from the second stage, an additional modeling result of an additional stage of the fracturing operation. ([0092] Walters teaches the third injection location having additional initial time points and seismic profiling time-sequence, i.e. time period “…As shown in FIG. 3C, the seismic excitations propagate from the third and fourth injection locations 312c, 312d, through the region of interest 309 to the second wellbore 305. The third and fourth shaded regions 322c, 322d represent the regions traversed by seismic excitations from the third and fourth injection locations 312c, 312d, respectively. The seismic excitations generated at the third and fourth injection locations 312c, 312d can provide seismic data for additional initial time points in the seismic profiling time-sequence. The seismic data can be used, for example, to construct a seismic velocity profile, a seismic image, or other seismic data for the shaded regions 322c, 322d…”)

Regarding Claim 14: Walters, Hill, and Lecerf teach The method of claim 10, further comprising: 
Walters teaches generating, subsequent to the first stage, a control signal based on the first modeling result; and ([0017] Walters teaches the use of a control signal for the seismic source and other components of the well “…For instance, the seismic profiling system 101 may include one or more controllers or command centers that send control signals to the seismic source system, to the seismic sensor system, and possibly to  other components of the well system 100…”)
Walters teaches performing the second stage, subsequent to the first stage, of the fracturing operation based on the control signal. ([0022] Walters teaches additional controllers which send control signals for the seismic source and other components “…For instance, the seismic profiling system 101 may include one or more controllers or command centers that send control signals to the seismic source system, to the seismic sensor system, and possibly to other components of the well system 100…”)

Regarding Claim 15:  A system for performing a fracturing operation in a subterranean formation of a field, comprising: 
Walters teaches an exploration and production (E&P) computer system, comprising: ([0154] Walters “…In some instances, the fracture treatment simulator 902 can be implemented by a computer system adapted to execute a fracture treatment simulation software program or another type of computer program…”)
Walters teaches a computer processor; memory storing instructions executed by the computer processor, wherein the instructions comprise functionality to: ([0234] Walters “…Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. A computer can include a processor that performs actions in accordance with instructions, and  one or more memory devices that store the instructions and data…”)
Walters teaches generate, based on a first fracture model, a first modeling result of a first stage of the fracturing operation, wherein the first modeling result comprises ([0155] Walters teaches a fracture treatment simulator, i.e. fracture model to generate predicted modeling results “…In some aspects, the fracture treatment simulator 902 obtains inputs describing the subterranean region 910 and a fracture treatment to be applied to the subterranean region 910, and the fracture treatment simulator 902 generates outputs describing predicted results of applying the fracture treatment…”)
Walters teaches a first fracturing parameter set and a first predicted flow characteristic, (Continuing [0155] Walters teaches the simulator provides fracture propagation model, i.e. fracturing parameter, and a fluid flow model i.e. predicted flow characteristic “…For example, the fracture treatment simulator 902 may use a fracture propagation model, a fluid flow model, or other models to simulate application of the fracture treatment…”)
Walters teaches obtain, during the first stage of the fracturing operation, distributed optical fiber data from downhole optical fiber sensor of a treatment well in the subterranean formation; ([0104] Walters teaches analyzing the fracture properties of the first stage using seismic data, i.e. downhole sensor “…For example, the seismic data associated with the shaded regions 422c, 422d can be analyzed to identify properties of the fractures 432a and the stimulated region 430a associated with the first stage of the zipper-frac fracture treatment…”)
Walters teaches adjust, the first fracture model to generate a second fracture model based on a first difference between the distributed optical fiber data and the first predicted flow characteristic; and ([0044] Walters teaches processed seismic profiling data, i.e. distributed optical fiber data will adjust the simulated model, i.e. first fracture model, and calibrate the model, i.e. generate a second fracture model “…In some implementations, the seismic profiling data can be used with fracturing operations during a completion of a well. For example, the regions of altered properties can be mapped to capture information on the stimulated volume and the fracture intensity within the stimulated volume. Such information may provide a basis for constructing a calibrated fracture model and reservoir model to predict flowback and production. In some instances, the seismic profiling data can be processed in real time, and the subsurface information may allow control of the fracturing operations using near-wellbore and far-field diversion to effectively increase the stimulated area and volume of the reservoir…”)
Walters teaches a repository for storing the distributed optical fiber data, the first modeling result, and the second modeling result. ([0198] Walters teaches a database, a repository, for the sensor data “…In some cases, the seismic data are processed by sensors or processors installed in a wellbore, by surface equipment or telemetry systems associated with one or more wellbores, by a computing system or database, or by another type of system…”)

Walters does not appear to explicitly disclose
wherein the first fracturing parameter set is used during a first stage of the fracturing operation for achieving the first predicted flow characteristic; 
wherein the distributed optical fiber data comprise vibration measurement data and … and wherein, for perforation flow, the distributed optical fiber data indicate vibration spikes …
generate, based on the second fracture model and within a pre-determined time period from the first stage, a second modeling result of a second stage of the fracturing operation, wherein the second modeling result comprises a second fracturing parameter set and a second predicted flow characteristic, and 


However, Hill teaches wherein the first fracturing parameter set is used during a first stage of the fracturing operation for achieving the first predicted flow characteristic; (Fig. 7b and Col 17 lines 1-11 Hill teaches the perforations have fracture fluid flow and the first site, denoted at 601, is measured by the acoustic intensity and the fire predicted flow characteristic is determined in the flow parameters “…In the vicinity of the perforation sites 601, 602 and 603 there are slight increases in acoustic intensity. Solid curve 701 however shows the normalised acoustic intensity for disturbances within a spectral band, i.e. disturbances that have a frequency within a particular range. It can be seen that the intensity difference in signal in the vicinity of the perforation sites is much more pronounced. The exact frequency band of interest may vary depending on the parameters of the well bore, the casing, the surrounding rock formation and the flow parameters of the fracture fluid, i.e. pressure, flow rate, proppant type and proportion etc…”)

    PNG
    media_image1.png
    357
    792
    media_image1.png
    Greyscale

However, Hill teaches wherein the distributed optical fiber data comprise vibration measurement data and (Col 3 lines 35-41 Hill teaches analyzing the meachanical vibrations in the fiber to provide measurements “…Within each 35 discrete sensing portion mechanical vibrations of the fibre, for instance from acoustic sources, cause a variation in the amount of radiation which is backscattered from that portion. This variation can be detected and analysed and used to give a measure of the intensity of disturbance of the fibre at that 40 sensing portion…”)
Hill teaches … and wherein, for perforation flow, the distributed optical fiber data indicate vibration spikes … (Col 15 lines 13-21 Hill teaches the DAS sensor, i.e. distributed optical fiber is used to monitor the perforation, where the location of the preformation is known, i.e. pre-determined and is used to monitor subsequent hydraulic fracturing steps, i.e. treatment “…In one embodiment of the present invention a DAS sensor is used to monitor the perforation event. Monitoring the perforation event can serve at least two distinct purposes. Firstly the location of the perforation can be determined. It can be difficult to control exactly the location and direction of the perforation in a borehole and detecting the location of the perforation can be useful for determining the exact areas of interest for monitoring in a subsequent hydraulic fracturing step…”
Further, Col 3 lines 25-29 Hill teaches DAS senses vibrational activity where the spikes can be seen in Fig. 7b below “…Distributed acoustic sensing (DAS) offers an alternative form of fibre optic sensing to point sensors, whereby a single length of longitudinal fibre is optically interrogated, usually by one or more input pulses, to provide substantially continuous sensing of vibrational activity along its length….”)
Hill teaches generate, based on the second fracture model and within a pre-determined time period from the first stage, a second modeling result of a second stage of the fracturing operation, wherein the second modeling result comprises a second fracturing parameter set and a second predicted flow characteristic, and (Fig. 7b and Col 17 lines 39-46 Hill teaches the second stage of the perforation, denoted by 602, is a difference is found between the first and second stage due to the difference is blockage found from monitoring and the flow is updated for even flow “…To remedy such a situation the fracture sites 601 and 602 may be partially blocked by adding solid material to the fracture fluid to cause a blockage. However determining whether all fracture sites are fracturing in the same way has not previously been possible in any reliable way. The present invention however provides a reliable real-time mechanism for monitoring flow of fracture fluid and determining whether all fractures are proceeding equally…”)
Hill teaches wherein the second fracturing parameter set is used during a second stage of the fracturing operation for achieving the second predicted flow characteristic. (Fig. 7b and Col 17 lines 50-58 Hill teaches the perforation sites of the second stage show different intensity signals require fluid flow to be adjusted “…Again this curve does show the general trend but it is much 50 clearer looking at solid curve 704 which again shows the acoustic response from a narrowed spectral range. Curve 704 shows that whilst there is a large signal intensity at perforation sites 601 and 602 due to the fracture fluid flowing into the perforation site and causing fracturing, there is in this 55 instance, no such response in the vicinity of perforation site 703. This indicates that the extent of any fracturing via perforation site 603 is significantly limited…”)
Walters and Hill are analogous art because they are from the same field of endeavor, monitoring and assessing perforation conditions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the adjusting the first fracture model to generate a second fracture model based on a first difference between the distributed optical fiber data and the first predicted flow characteristic as disclosed by Walters by wherein the first fracturing parameter set is used during a first stage of the fracturing operation for achieving the first predicted flow characteristic and wherein the distributed optical fiber data comprise vibration measurement data and … and wherein, for perforation flow, the distributed optical fiber data indicate vibration spikes and generating, based on the second fracture model and within a pre-determined time period from the first stage, a second modeling result of a second stage of the fracturing operation, wherein the second modeling result comprises a second fracturing parameter set and a second predicted flow characteristic, and wherein the second fracturing parameter set is used during a second stage of the fracturing operation for achieving the second predicted flow characteristic as disclosed by Hill.
One of ordinary skill in the art would have been motivated to make this modification in order to monitor the flow rates of the different locations for perforaton because if one of the locations does not maintain flow it negatively effects the efficiency of the well as a whole as discussed by Hill in col 2 lines 28-45 “…Increasing the flow rate of fluid and proppant may simply lead to increased fracturing at the first peroration site which may simply enlarge the fracture and not have a significant impact on how much oil or gas is received via that fracture. However reduced fracturing at the other sites can reduce the amount of oil and gas received via those sites, thus negatively impacting on the efficiency of the well as a whole. For example suppose that a section of well is perforated at four different locations for subsequent fracturing. If during the fracturing process three of the perforation sites fracture relatively readily then more of the fluid and proppant will flow to these sites. This may prevent the fourth fracture site from ever developing sufficient pressure to effectively fracture with the result that only three fractures extend into the rock formation to provide a path for flow. Thus the efficiency of this section of the well is only 75% of what would ideally be expected…”

Walters and Hill do not appear to explicitly disclose
Distributed optical fiber data comprise … temperature measurement data
Determining, based on the distributed optical fiber data … a cooling effect

However, Lecerf teaches Distributed optical fiber data comprise … temperature measurement data ([0091] Lecerf teaches using DTS, i.e. optical fiber temperature measurements “…Methods to track the volume and rate of fluid injected along the well, such as Distributed Vibration Sensing (DVS) and Distributed Temperature Sensing (DTS), may be used. Real time monitoring may be performed using, for example, ACTIVE MATRIX. This may be used, for example, to monitor treatments that are done using coiled tubing as a conveyance and pumping method…”)
Lecerf teaches Determining, based on the distributed optical fiber data … a cooling effect ([0118] Lecerf teaches the DTS determining cooldown, i.e. cooling effect “…DTS measurements may be used to give a continuous temperature profile along the wellbore and to provide the temperature evolution during injection and shut-in periods. This evolution, which may be linked to the local differences in the amount of fluid injected along the wellbore, may yield some indications about the fluid placement performance or zonal coverage. Interpretation of such DTS traces may be qualitative, with at least some attention paid to the rate of warmback (or cooldown) that may indicate thief zones or intervals to be stimulated…”)
Walters, Hill, and Lecerf are analogous art because they are from the same field of endeavor, monitoring and assessing perforation conditions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wherein the distributed optical fiber data comprise vibration measurement data and … and wherein, for perforation flow, the distributed optical fiber data indicate vibration spikes … as disclosed by Walters and Hill by Distributed optical fiber data comprise … temperature measurement data and Determining, based on the distributed optical fiber data … a cooling effect as disclosed by Lecerf.
One of ordinary skill in the art would have been motivated to make this modification in order to measure large sites using the distributed measurements of the fiber as discussed in [0004] of Lecerf “…The method also involves identifying at least one constraint for the stimulating, determining target distributions of the stimulation fluid based on the objective(s) and the constraint(s), and selecting operational parameters for the stimulating based on the constraint(s) and the target distributions. The method may also involve collecting wellsite data, stimulating the subterranean formation using the target distributions and the operational parameters, monitoring the wellsite during the stimulating, and/or adjusting the stimulating based on the monitoring…”

Regarding Claim 20: Walters, Hill, and Lecerf teach The method of claim 10, wherein the first fracture model comprises 
Hill teaches a single-well template, (Col 14 lines 6-17 Hill teaches a 2D visualization of the fibre sensed data, i.e. a single-well template “…An example of the type of possible data output from the arrangement of FIG. 1 is shown in FIG. 2. Here channel number (and hence depth for substantially vertical wells) is displayed along they axis, with zero representing the channel 10 nearest the surface. 400 channels are shown. Time is displayed along the x axis as frame number, to provide a 'waterfall' plot which is continuously refreshed as new data is made available. Detected energy intensity is shown as colour or greyscale in the upper plot 202, using a scale shown on the 15 right hand side to provide a 2D visualisation of the acoustic energy distribution along the entire sensed length of the fibre at each of a series of time instants…”)
Walters teaches a discrete fracture network and a three-dimensional mechanical earth model. ([0045] Walters teaches a fracture network and a three-dimensional model  “…In some implementations, the seismic profiling data can be used for dynamic fracture mapping of fractures created by a fracture treatment. For example, changes in velocity profiles can be used to assess fracture network growth and intensity. Time-lapse analysis may enable a four-dimensional (4D) solution to visualize and model fracture growth after each fracturing stage in a completion. The 4D solution can include three-dimensional (3D) spatial modeling, with an additional time dimension showing changes in the 3D spatial model over time. In some cases, the analysis can also model localized changes in pore pressure due to fluid loss and fluid volumes injected into the reservoir…”)

Regarding Claim 21: Walters, Hill, and Lecerf The system of claim 15, wherein the first fracture model comprises 
Hill teaches a single-well template, (Col 14 lines 6-17 Hill teaches a 2D visualization of the fibre sensed data, i.e. a single-well template “…An example of the type of possible data output from the arrangement of FIG. 1 is shown in FIG. 2. Here channel number (and hence depth for substantially vertical wells) is displayed along they axis, with zero representing the channel 10 nearest the surface. 400 channels are shown. Time is displayed along the x axis as frame number, to provide a 'waterfall' plot which is continuously refreshed as new data is made available. Detected energy intensity is shown as colour or greyscale in the upper plot 202, using a scale shown on the 15 right hand side to provide a 2D visualisation of the acoustic energy distribution along the entire sensed length of the fibre at each of a series of time instants…”)
Walters teaches a discrete fracture network and a three-dimensional mechanical earth model. ([0045] Walters teaches a fracture network and a three-dimensional model  “…In some implementations, the seismic profiling data can be used for dynamic fracture mapping of fractures created by a fracture treatment. For example, changes in velocity profiles can be used to assess fracture network growth and intensity. Time-lapse analysis may enable a four-dimensional (4D) solution to visualize and model fracture growth after each fracturing stage in a completion. The 4D solution can include three-dimensional (3D) spatial modeling, with an additional time dimension showing changes in the 3D spatial model over time. In some cases, the analysis can also model localized changes in pore pressure due to fluid loss and fluid volumes injected into the reservoir…”)

Conclusion
Claims 1 and 3-21 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image4.png
    241
    263
    media_image4.png
    Greyscale
Spain et al., “Geo-Engineered Completion Optimization: An Integrated, Multi-Disciplinary Approach to Improve Stimulation Efficiency in Unconventional Shale Reservoirs” [2015] teaches a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146